Citation Nr: 0021568	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-28 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the right lumbar region with 
muscle damage (Group XX).

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound of the left shoulder with muscle 
damage (Group II) (Minor).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


INTRODUCTION

The veteran had recognized guerrilla service from November 
1944 to November 1945.  

This appeal arose from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The RO denied the veteran's claims of 
entitlement to increased evaluations for his residuals of 
gunshot wounds of the right lumbar region and left shoulder 
with muscle damage.

The Board of Veterans' Appeals (Board) affirmed the RO's 
denials in a May 1999 decision which the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Court granted a joint motion filed the 
Secretary and the appellant to remand the case to the Board 
in a February 2000 Order effectively vacating the Board's May 
1999 decision, and remanding the case to the Board for 
further action consistent with its Order.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that in view of the Court's directives to the 
Board to reconsider and more fully account for the evidence 
of record and explain the reasons for its determinations as 
to whether increased compensation benefits are warranted, the 
veteran's well-grounded claims of entitlement to increased 
evaluations for his gunshot wound residuals of the right 
lumbar region and left shoulder should be remanded to the RO 
to afford him the benefit of more contemporaneous 
comprehensive examinations.  

In this regard, the nature and extent of severity of the 
muscle damage in both the right lumbar region and left 
shoulder should be characterized by the VA examiner(s) in 
view of private opinions expressed in this regard.  The RO 
should initially take adjudicative action with respect to the 
veteran's left shoulder pain attributed by a VA examiner to 
his service-connected disability with concomitant post-
traumatic arthritis and fracture deformities.  Also, a 
contemporaneous inquiry as to the nature and extent of 
severity of functional loss due to pain per 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999) would materially assist in 
adjudication of the appellant's claim for increased 
compensation benefits.

Accordingly, the claims are remanded to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to treatment of his 
gunshot wounds to the right lumbar region 
and left shoulder.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.


2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other available 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his gunshot wound 
residuals of the right lumbar region and 
left shoulder.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
previous and amended criteria for rating 
gunshot wounds, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated by the examiner 
that the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected gunshot wounds of the right 
lumbar region and left shoulder in light 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(a) Do the service-connected gunshot 
wound residuals involve only the 
joint structure, or do they also 
involve the muscles and nerves?

(b) Do the service-connected gunshot 
wound residuals cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so state.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected gunshot wound residuals, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disabilities, or the presence or 
absence of any other objective 
manifestations that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected disabilities.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected disabilities, and if such 
overlap exists, the degree to which 
the nonservice-connected problem 
creates functional impairment that 
may be dissociated from the 
impairment caused by the service-
connected disabilities.  




If the functional impairment created 
by the nonservice-connected problem 
cannot be dissociated, the examiner 
should so indicate.

The examiner's attention should be 
directed to the private medical opinions 
of record classifying the muscle damage 
of the service-connected gunshot wounds 
as severe.  

The examiner must be requested to express 
an opinion classifying the nature and 
extent of severity of the muscle damage 
of the service-connected gunshot wounds 
of the right lumbar region and left 
shoulder.  

More specifically, the examiner must 
determine whether the muscle damage is 
slight, moderate, moderately severe, or 
severe.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accompanied.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).


4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for post-traumatic arthritis 
determined to be or reported as 
associated with the service-connected 
gunshot wound residuals of the left 
shoulder and/or right lumbar region, and 
readjudicate the claims of entitlement to 
increased evaluation for the service-
connected gunshot wound residuals of the 
right lumbar region and left shoulder 
with documentation of the applicability 
of the criteria under 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, .4.59 (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded. Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


